DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 03/22/21 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1-2 and 4-10 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an optical transceiver, comprising an optical active component; a receptacle comprising a supporting portion and an inset portion connected with each other; and a ferrule fastening component disposed on the receptacle, the ferrule fastening component comprising a first holding portion, a cap and a second holding portion connected together, the cap being located between the first holding portion and the second holding portion, the first holding portion touching the supporting portion, the second holding portion touching the ferrule, and the cap covering a first area of a top surface of the receptacle; and wherein a window of the cap of the ferrule fastening component exposes a second area of the top surface of the receptacle and allows a user to observe the optical active component, in combination with other recited limitations in the claim.  

The prior art of record fails to disclose or reasonably suggest all the limitations of claim 10. Specifically, the prior art fails to disclose an optical transceiver, comprising an optical active component; a receptacle comprising a supporting portion and an inset portion connected with each other; a ferrule fastening component disposed on the receptacle, the ferrule fastening component comprising a first holding portion, a cap and a second holding portion connected to each other, the cap being located between the first holding portion and the second holding portion, the first holding portion touching the supporting portion, the second holding portion touching the ferrule, and the cap covering a first area of a top surface of the receptacle, wherein the ferrule fastening component is a monolithically formed; and wherein a window of the cap of the ferrule fastening component exposes a second area of the top surface of the receptacle and allows a user to observe the optical active component, in combination with other recited limitations in the claim.  

The examiner agrees with the applicants’ arguments on pages 4-7 in the remarks and fully concurs that the prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-2 and 4-10 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883